Award affirmed, with costs to the State Industrial Board. It was unnecessary to determine in this award the effect of the strain suffered by the claimant on August 11, 1928. The question of whether that constituted a second accident proximately resulting from the first accident should be determined only on an award made for disability arising after August 11, 1928. Van Kirk, P. J., Hinman, Hill and Hasbrouek, JJ., concur; Davis, J., dissents and votes for reversal on the ground that the admitted perjury of the claimant regarding his earning capacity is sufficient cause for the Board to review its finding and make further inquiry on that subject.